Case 3:18-cv-00097-GEC Document 27-10 Filed 10/31/19 Page 1 of 3 Pageid#: 199




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 6
                Case 3:18-cv-00097-GEC Document 27-10 Filed 10/31/19 Page 2 of 3 Pageid#: 200
To           Kevin    Whyrickkwhyrickenvirotechservicescom
From         Beth    Aleman
Sent         20140804T1226120400
Importance                      Normal

Subject      Fwd        Missed Deadline           for   Insurance    Coverage
Received                        20140804T1226120400



Forwarded                       message
From Michael Donaldson                          <mdonaldsonit        traefuelscom>

Date      Mon Aug 4            2014       at   824     AM
Subject     Re    Missed Deadline                 for Insurance       Coverage
To     Beth Aleman <balcmanktcnvirotcchserviccscom>

Cc    John Frink <Jfrinka tracilielscom>                           Fran Holliday          <fhollidaytraefuelscom>




Beth
The new     hires that         were brought on              at the end of the        month    this
                                                                                                     past
                                                                                                            week were repeatedly           told both when     they had the

insurance    options explained to                 themwhen          they        started   work and afterwards          They were        told that they   might did not have

their paperwork in and signed                     up on Paycor        that they       would not be      eligible until         September     I   informed   them   to get us back

to us the next      day        as their        was a   possibility   not guaranteed             that their insurance           might be effective    by August 1 2014


This was reinforced several times to them by both                                  Fran and I    So    the onerous        is   on   the employees to get their paper     work

back    enter    into       Paycor etc          after they discuss         it    with their families etc



The only    way         I   can think to try to alleviate this problem not guaranteed                             is   not to bring employees on after a certain          date of

the   month maybe             the 23rd         gives them a week                to get back their    formsetc but         that      might impair operational planning for

management


Thanks and have              a great da




Mike




On    Mon Aug 4              2014   at    1115     AM       Beth    Aleman <balemanaenvirotechservicescom>                              wrote


  Morning
  Once again we have missed                       the   last   day of the month for getting your               new employees            signed up for insurance       Singed

  paperwork        is       required for health dental              and vision insurance              Carriers    do not accept anything but          the completed

  documents        with signatures                What      are   you plans        for correcting    this    My    last   email on July 28th reminded you of the

  deadline




Beth Aleman

Human      Resources           Manager
Enviro Tech      Services           Inc

910 54th Ave        Suite       230

Greeley     CO    80634
9703463904

Website wwwenvirotechservicescom
Twitter




      envirotechsvcs
  Facebook



                                                                                                                                                            TRAEPROD0010200
             Case 3:18-cv-00097-GEC Document 27-10 Filed 10/31/19 Page 3 of 3 Pageid#: 201


    envirotechservices




Michael   A   Donaldson
Controller



TracFuels
1376 Fredericks Hall Road

Bumpass VA 23024
Office 540 2052440 Ext              102

Mobile 540 6423858
Fax   540 2052455
Email mdonaldsonatraefuelscom




Beth Aleman PHR

Human     Resources       Manager
Enviro Tech   Services      Inc

910 54th Ave      Suite   230

Greeley     CO   80634
9703463904

Website wwwenvirotechservicescom
Twitter




   Oenvirotechsvcs
 Facebook




   envirotechservices




                                                                                 TRAEPROD0010201
